DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (WO 2013/192530).
Regarding Claim 1, Lee et al teaches a method for preparing labeled glycosylamines from a complex matrix (see [0014]), comprising the steps of: denaturing glycoproteins in a complex matrix to form a denatured complex matrix mixture (see [0132], which discloses that “Standard de-N-glycosylation was performed as per the vendor's protocol.  In brief, glycoproteins were dissolved in 45 μL of glycoprotein denaturing buffer (0.5% SDS, and 0.04M DTT)”); loading the denatured complex matrix mixture onto a MWCO filtration device (see [0107], [0130] and [0134]); adding a glycosidase enzymatic solution onto the MWCO filtration device wherein the glycoproteins on the MWCO filtration device are deglycosylated and form a deglycosylated complex matrix mixture comprising glycosylamines ([0012], [0070], 
Regarding Claim 2, Lee et al teaches that the MWCO filtration device is heated (see [0069], [0071], [0122], [0130] and [0132]). 
Regarding Claim 3, Lee et al teaches that the MWCO filtration device is incubated (see [0073], [0132] and [0169]). 
Regarding Claim 6, Lee et al teaches the method of claim 1, further comprising the step of centrifuging the denatured complex matrix mixture (such as by using a spin filter)(see [0014]-[0015], [0052], [0089], [0108]-[0110] and [0136]). 
Regarding Claim 8, Lee et al teaches that the glycosylamines flow through the MWCO filtration device to filtrate collection device (see [0108]-[0110]). 
Regarding Claim 9, Lee et al teaches that the plurality of labeled glycosylamines are detected in a liquid chromatography system (such as high performance liquid chromatography, see [0014], [0052] and [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 1 above, and further in view of Steen et al (US PGPub 2017/0370813).
Regarding 4, Lee et al does not teach that the denatured complex matrix mixture is loaded onto the MWCO filtration device by a liquid handling system.
In the analogous art of membrane-based sample preparation using filter membranes, Steen et al teaches MStern Blot methods, which have easy compatibility with liquid handling systems, as liquid transfer is achieved using a vacuum manifold instead of a centrifuge which is necessary for, e.g., FASP-based or other sample processing protocols (see [0122]). It would have been obvious to one of ordinary skill in the art to modify the method of Lee et al by additionally utilizing a liquid handling system for the benefit of effectively achieving liquid transfer (such as onto the MWCO filtration device). 

In the analogous art of membrane-based sample preparation using filter membranes, Steen et al teaches that MStern blotting is a useful method to process dilute samples such as neat urine for downstream proteomic analysis, which lends itself to easy automation. Even though application to dilute samples such as urine is particularly advantageous, MStern is applicable to a wide range of samples without sacrificing analytical depth or quantitative nature of the data (see [0123]). It would have been obvious to one of ordinary skill in the art to dilute the complex mixture matrix of Lee et al for the benefit of achieving easy automation, without sacrificing analytical depth or quantitative nature of the data.
Regarding Claim 10, Lee et al teaches that the MWCO filtration device may include a second plate, which includes a plurality of wells (see [0109]). 
In the analogous art of membrane-based sample preparation using filter membranes, Steen et al teaches that the well where the aqueous sample is introduced can be a part of a plate. In one embodiment, the plate comprises a plurality of wells (e.g. 2, 3, 4, 5, 6, 7, 8, 9, 10, or more), and the bottom of each well comprises a porous hydrophobic membrane. In one embodiment, the plate is a multiwell plate such as a 6-, 12-, 24-, 48-, 96-, 384-, or 1536-well plate and that specifically a 96 well plate is preferred so that 96 samples may be prepared and analyzed in a single day (see [0054] and [0083]). Accordingly, it would have been obvious to utilize a 96 well plate (as taught . 
Claims 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 1 above, and further in view of Bosques et al (US PGPub 2006/0127950).
Regarding Claims 4 and 10, Lee et al teaches that the MWCO filtration device may include a second plate, which includes a plurality of wells (see [0109]). 
Lee et al does not explicitly teach that the denatured complex matrix mixture is loaded onto the MWCO filtration device by a liquid handling system and that the MWCO filtration device is a 96 well plate.
In the analogous art of the analysis of carbohydrates, such as N-glycans and O-glycans found on proteins and saccharides attached to lipids, Bosques et al teaches that its glycan analysis method includes a glycan purification step, which was also performed in a high-throughput format by using columns in 96-well plates. This process was facilitated by the use of a Tecan Freedom EVO automated liquid handling unit (Tecan, Durham, N.C.). This protocol allowed the processing of more than 90 samples at the same time (see [0301]). It would have been obvious to one of ordinary skill in the art to utilize a liquid handling unit to dispense the samples onto a 96 well filtration plate for the benefit of facilitating the processing of more than 90 samples at the same time.
Regarding Claims 5 and 7, Lee et al does not teach that the method of claim 1 further comprises a step of diluting the denatured and degylcosylated complex matrix mixture. 
.
Claim 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 1 above, and further in view of Lauber et al (WO 2016/069764).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 
Regarding 4, Lee et al does not teach that the denatured complex matrix mixture is loaded onto the MWCO filtration device by a liquid handling system.
In the analogous art of rapid preparation of labeled glycosylamines, Lauber et al teaches a method of analyzing glycosylated biomolecules comprising the steps of: (a) producing a deglycosylation mixture, wherein the glycosylated biomolecules have been deglycosylated by natural or synthetic enzymatic or chemical techniques; (b) providing a reagent solution comprising a labeling reagent in a polar aprotic, non-nucleophilic organic solvent; (c) mixing the deglycosylation mixture with the reagent solution in a volumetric ratio of about 2.5 to about 1 in a reaction mixture; and (d) detecting the derivatized glycosylammes (see page 2, lines 3-8). Furthermore, Lauber et al teaches that the methods described herein are appropriate for use in various production and distribution automated workflow systems and solutions. The methods described herein can be used in automated workflow systems for liquid handling and those using robotics, to increase throughput and bring improved efficiency and safety to the laboratory (see page 7, lines 10-13). It would have been obvious to one of ordinary skill in the art to modify the method of Lee et al by additionally utilizing a liquid handling system for the benefit of increasing throughput and bringing improved efficiency and safety to the laboratory. 

In the analogous art of rapid preparation of labeled glycosylamines, Lauber et al teaches a method of analyzing glycosylated biomolecules comprising the steps of: (a) producing a deglycosylation mixture, wherein the glycosylated biomolecules have been deglycosylated by natural or synthetic enzymatic or chemical techniques; (b) providing a reagent solution comprising a labeling reagent in a polar aprotic, non-nucleophilic organic solvent; (c) mixing the deglycosylation mixture with the reagent solution in a volumetric ratio of about 2.5 to about 1 in a reaction mixture; and (d) detecting the derivatized glycosylammes (see page 2, lines 3-8). Furthermore, Lauber et al teaches that samples of pooled human IgG (from serum) and murine IgGl were prepared in a similar manner. A lyopholized sample of IgG was reconstituted in 50 mM sodium phosphate pH 7.9 and mixed with peptide N-glycosidase F (PNGase F, New England BioLabs, P0705). This mixture was prepared such that the IgG concentration was approximately 1 mg/mL and that the activity concentration of PNGase F was approximately 25 units^L. Subsequently, this mixture was incubated at 37°C for 1 hour, conditions which yielded complete deglycosylation of the Fc region of the murine IgG. Upon completion of the 1 hour incubation, the deglycosylation mixture was allowed to cool to room temperature and thereafter diluted with an equal volume of 50 mM sodium phosphate pH 7.9 (see Example 2 on pages 21-22). It would have been obvious to one of ordinary skill in the art to dilute the complex mixture matrix of Lee et al for the benefit of providing an effectively sized sample distribution for accurate sample analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797